Per Curiam.
It was not a valid objection to the order appealed from, made at special term, that it permitted an amendment that substituted a cause of action different from the one averred in the complaint Deyo v. Morss, 144 N. Y. 216; 63 St Rep. 80. The peculiarities of the litigation placed it within the discretion of the court to determine whether or not there were loches on the part of the plaintiff which should defeat his application to amend.
Order affirmed, with ten dollar costs, and disbursements to be taxed.